DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1, 5, 7–10, and 12–15 is/are pending.
Claim(s) 2–4, 6, and 11 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1, 5, and 7–15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
Claim(s) 1, 5, 7–10, and 12–15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (WO 2015/199063 A1; see English language equivalent, US 2017/0214087 A1; hereinafter Ishikawa) in view of Wada et al. (US 2009/0286164 A1, hereinafter Wada).
Regarding claims 1, 8, and 14, Ishikawa discloses a lithium ion secondary battery (FIG. 3, [0139]) comprising
a positive electrode (30) comprising a positive electrode current collector (31) and a positive electrode active material layer (32) formed on the positive electrode current collector (31, [0140]),
a negative electrode (40, [0140]), and
an electrolyte solution (FIG. 4, [0139]),
wherein the positive electrode active material layer comprises at least one of formula (1) or formula (2) (see lithium composite oxides, [0094]):
LiαNiβCoγMnδO2 (1) (see lithium composite oxides, [0094]),
wherein in formula (1), 0 < α ≤ 1.2, β + γ + δ = 1, β ≥ 0.7, and γ≤0.2 (see lithium composite oxides, [0094]); and
LiαNiβCoγAlδO2 (2) (see lithium composite oxides, [0094]),
wherein in formula (2), 0 < α ≤ 1.2, β + γ + δ = 1, β ≥ 0.7, and γ ≤ 0.2 (see lithium composite oxides, [0094]),
the electrolyte solution comprises 0.005 to 10 weight % of a fluorinated glutaric anhydride (TABLE 1, [0056]).
Ishikawa does not explicitly disclose:
a porous layer comprising an insulating filler and polyvinylidene fluoride formed on the positive electrode active material layer,
wherein the porous layer comprising the insulting filler and the PVdF is formed by applying a coating material for forming the porous layer directly on the positive electrode;
wherein the insulating filler is selected from the group consisting of aluminum oxide, silicon oxide, titanium oxide, zirconium oxide, magnesium oxide, zinc oxide, strontium titanate, barium titanate, aluminum nitride, silicon nitride, polypropylene, polyethylene, polyethylene terephthalate, aramid, polyimide, polyamide-imide, and silicone rubber; and
wherein the insulating filler comprises aluminum oxide.
Wada discloses a positive electrode active material layer (21), and a porous layer (23) comprising an insulating filler and polyvinylidene fluoride formed on the positive electrode active material layer (21, [0098]), wherein the porous layer (21) comprising the insulting filler is formed by applying a coating material for forming the porous layer (21) directly on the positive electrode (21, [0098]); wherein the insulating filler is selected from the group consisting of aluminum oxide, silicon oxide, titanium oxide, zirconium oxide, magnesium oxide, zinc oxide, strontium titanate, barium titanate, aluminum nitride, silicon nitride, polypropylene, polyethylene, polyethylene terephthalate, aramid, polyimide, polyamide-imide, and silicone rubber (see alumina particles, [0098]); and wherein the insulating filler comprises aluminum oxide (see alumina particles, [0098]) to improve the battery safety and battery capacity (TABLE 2, [0118]). Ishikawa and Wada are analogous art because they are directed to lithium ion secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the lithium ion secondary battery of Ishikawa with the porous layer of Wada in order to improve the battery safety and battery capacity.
Regarding claim 5, modified Ishikawa discloses all claim limitations set forth above and further discloses a lithium ion secondary battery:
wherein a ratio of the number of fluorine atoms to the total number of hydrogen atoms and fluorine atoms in the fluorinated glutaric anhydride is 25% or more (TABLE 1, [0047]).
Regarding claim 7, modified Ishikawa discloses all claim limitations set forth above and further discloses a lithium ion secondary battery:
wherein the fluorinated glutaric anhydride is hexafluoroglutaric anhydride (TABLE 1, [0047]).
Regarding claim 12, modified Ishikawa discloses all claim limitations set forth above and further discloses a lithium ion secondary battery:
wherein the electrolyte solution comprises a non-aqueous solvent comprising at least one selected from the group consisting of ethylene carbonate (EC), propylene carbonate (PC), butylene carbonate (BC), dimethyl carbonate (DMC), diethyl carbonate (DEC), ethyl methyl carbonate (EMC), and dipropyl carbonate (DPC) ([0060], [0064]).
Regarding claim 13, modified Ishikawa discloses all claim limitations set forth above and further discloses a lithium ion secondary battery:
wherein the content hexafluoroglutaric anhydride in the electrolyte solution is 0.05 to 5 weight% ([0154], [0165]).
Regarding claim 15, modified Ishikawa discloses all claim limitations set forth above and further discloses a lithium ion secondary battery:
wherein the negative electrode comprises graphite (see carbon material, [0078]).
Regarding claim 9, Ishikawa discloses a vehicle equipped with a lithium ion secondary battery (see motor driving power source, [0144]) comprising:
a positive electrode (30) comprising a positive electrode current collector (31) and a positive electrode active material layer (32, [0140]),
a negative electrode (40, [0140]), and
an electrolyte solution (FIG. 3, [0139]),
the electrolyte solution comprises 0.005 to 10 weight % of a fluorinated glutaric anhydride (TABLE 1, [0056]).
Ishikawa does not explicitly disclose:
a porous layer comprising an insulating filler and polyvinylidene fluoride formed on the positive electrode active material layer,
wherein the porous layer comprising the insulting filler and the PVdF is formed by applying a coating material for forming the porous layer directly on the positive electrode.
Wada discloses a positive electrode active material layer (21), and a porous layer (23) comprising an insulating filler and polyvinylidene fluoride formed on the positive electrode active material layer (21, [0098]), wherein the porous layer (21) comprising the insulting filler is formed by applying a coating material for forming the porous layer (21) directly on the positive electrode (21, [0098]) to improve the battery safety and battery capacity (TABLE 2, [0118]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the lithium ion secondary battery of Ishikawa with the porous layer of Wada in order to improve the battery safety and battery capacity.
Regarding claim 10, Ishikawa method for manufacturing a lithium ion secondary battery comprising a positive electrode (30), a separator (25), a negative electrode (40), and an electrolyte solution (FIG. 4, [0139]), the positive electrode (30) comprising a positive electrode current collector (31) and a positive electrode active material layer (32, [0140]), the method comprising the steps of:
fabricating an electrode element (20) by stacking the positive electrode (30) and the negative electrode (40) via the separator (25, [0140]), and
enclosing the electrode element (20) and the electrolyte solution into an outer package (10, [0139]),
wherein the electrolyte solution comprises 0.005 to 10 weight % of a fluorinated glutaric anhydride (TABLE 1, [0056]).
Ishikawa does not explicitly disclose:
a porous layer comprising an insulating filler formed on the positive electrode active material layer,
the porous layer comprising the insulting filler is formed by applying a coating material for forming the porous layer directly on the positive electrode.
Wada discloses a positive electrode active material layer (21), and a porous layer (23) comprising an insulating filler and polyvinylidene fluoride formed on the positive electrode active material layer (21, [0098]), wherein the porous layer (21) comprising the insulting filler is formed by applying a coating material for forming the porous layer (21) directly on the positive electrode (21, [0098]) to improve the battery safety and battery capacity (TABLE 2, [0118]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the lithium ion secondary battery of Ishikawa with the porous layer of Wada in order to improve the battery safety and battery capacity.

Response to Arguments
Applicant's arguments with respect to Kim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to unexpected results have been fully considered but they are not persuasive.
Applicants argue the Examples of the present application clearly demonstrate that the specific lithium ion secondary battery of the presently claimed invention achieve a high capacity retention ration and suppression of an increase in Rsol when the number of cycles is large (P7/¶5, P10/¶2). Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973). See MPEP § 2131.04. Further, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). The positive electrode, the negative electrode the electrolyte solution, the porous layer, and the content of the fluorinated glutaric anhydride of the Examples are not commensurate in scope with the claims. Further, an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Applicants may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the examiner. In re Holladay, 584 F.2d 384, 199 USPQ 516 (CCPA 1978); Ex parte Humber, 217 USPQ 265 (Bd. App. 1961). In other words, the evidence of unexpected results must be compared with prior art. Emphasis added. See MPEP § 716.02(e). The Comparative Examples of the specification are not commensurate with the Examples of Ishikawa. The positive electrode active material and the electrolyte solution of the Comparative Examples differs from the positive electrode active material and the electrolyte solution of the Examples of Ishikawa. Further, the Comparative Examples are not described as prior art. The alleged evidence of unexpected superior results has not been compared with prior art. Therefore, the Examples of the present application do not demonstrate that the specific lithium ion secondary battery of the presently claimed invention achieve a high capacity retention ration and suppression of an increase in Rsol when the number of cycles is large.
Applicants argue Ishikawa fails to disclose the use of the insulting layer on the positive electrode (P8/¶1). Ishikawa discloses a separator (25) includes a porous layer (see porous thin layer, [0128]). Ishikawa clearly illustrates and describes the separator (25, [0140]) is formed on the positive electrode (30, FIG. 4). Therefore, Ishikawa discloses the use of the insulting layer on the positive electrode.
Applicants argue Ishikawa is silent regarding the beneficial effects of the use of the insulting layer on the positive electrode (P8/¶1). Ishikawa discloses a porous insulating layer can improve the heat resistance of the separator (see heat-resistant layer, [0128]). Therefore, Ishikawa is not silent regarding he beneficial effects of the use of the insulting layer on the positive electrode.
Applicants argue the Examples of Ishikawa do not employ the positive electrode active material specified in the presently claimed invention (P8/¶1). Disclosed examples and preferred embodiments do not constitute a teaching away. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Ishikawa discloses the positive electrode active material layer comprises at least one of formula (1) or formula (2) (see lithium composite oxides, [0094]): LiαNiβCoγMnδO2 (1) (see lithium composite oxides, [0094]), wherein in formula (1), 0 < α ≤ 1.2, β + γ + δ = 1, β ≥ 0.7, and γ≤0.2 (see lithium composite oxides, [0094]); and LiαNiβCoγAlδO2 (2) (see lithium composite oxides, [0094]), wherein in formula (2), 0 < α ≤ 1.2, β + γ + δ = 1, β ≥ 0.7, and γ ≤ 0.2 (see lithium composite oxides, [0094]). Therefore, Ishikawa employs the positive electrode active material specified in the presently claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujino (US 2007/0122715 A1) discloses a positive electrode active material layer (1), and a porous layer (4) comprising an insulating filler and polyvinylidene fluoride formed on the positive electrode active material layer (1, [0098]), wherein the porous layer (4) comprising the insulting filler is formed by applying a coating material for forming the porous layer (4) directly on the positive electrode (1, [0086]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725